Citation Nr: 9901195	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  96-39 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991) for dissection of the right coronary artery.  


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from September 1947 to 
September 1951.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


REMAND

In January 1992, VA attempted to treat the veterans coronary 
artery disease with surgery.  Cardiac catheterization had 
demonstrated 100 percent right coronary artery occlusion.  
Surgeons attempted angioplasty of the lesion; however there 
was a failure to pass through the lesion and dilate the 
balloon.  This was complicated by a large dissection of the 
right coronary artery during the procedure.  The veteran 
claims that the dissection caused aggravation of his heart 
disease.  

In support of his claim, the veteran has submitted medical 
reports on his condition.  A July 1992 report from Mark M. 
Applefeld, M.D., expressed the opinion that the veterans 
problem is probably entirely caused by inadequate flow 
through the right coronary artery.  It is not clear from 
these reports whether the doctor is associating the January 
1992 surgery with the current symptoms.  Consequently, the 
Board defers determining whether the claim is well grounded 
in order to get a clear medical opinion on the complex 
medical issues raised here.  

The case is REMANDED to the RO for the following:  

The RO should schedule the veteran for an 
examination to be conducted by a 
cardiologist.  The claims file must be 
made available to the examiner.  The 
cardiologist should express an opinion as 
to whether the January 1992 VA surgery 
and treatment of the veterans heart 
disease caused disability or aggravation 
of a disability.  Specifically, are there 
any residuals of the dissection?  A full 
explanation as to how the pertinent 
medical principles apply to the facts of 
this case is desirable.  If the 
dissection resulted in no disability, 
that fact must be affirmatively noted in 
the record.

Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  He is specifically 
reminded of the need to submit evidence of a well grounded 
claim.  38 U.S.C.A. §§ 5103, 5107(a) (West 1991).  
Particularly, in this case, there is a requirement for 
evidence from a physician or other competent witness that the 
VA treatment aggravated the veterans heart disorder.   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
